DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/03/2021 has been entered.

Response to Amendment
3.	The amendment(s), filed on 02/03/2021, have been entered and made of record. Claims 1-8 are pending. 

Allowable Subject Matter
4.	Claims 1-8 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	 Regarding claim 1, the prior art does not teach or fairly suggest “…the processor controls the image capturing circuit to perform one non-continuous exposure operation to capture a plurality of images according to the one exposure command, and temporarily stores the plurality of images into the register, the processor determines and used in combination with all of the other limitations of claim 1.

7. 	Claims 2-4 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8. 	 Regarding claim 5, the prior art does not teach or fairly suggest “…controlling, by the processor, the image capturing circuit to perform one non-continuous exposure operation to capture plurality of images according to the one exposure command; temporarily storing the plurality of images to the register; determining whether a quantity of the plurality of images reaches the first quantity by the processor; when the quantity and used in combination with all of the other limitations of claim 5.

9. 	Claims 6-8 depend on allowable claim 5. Therefore, the dependent claims are also held allowable.

10. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/26/2021